 1

 2
                                                                               JS-6
 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   DIETER HARTMANN,                           )   Case No. 2:18-cv-08863-AB-MRW
                                                )
12         Plaintiff,                           )   ORDER DISMISSING CASE
                                                )   WITHOUT PREJUDICE TO
13   vs.                                        )   REFILING
                                                )
14 TYLER BATES; TYLER BATES                     )
   MUSIC, INC.; FOCUS FEATURES,                 )
15 LLC; FOCUS FEATURES                          )
   PRODUCTIONS, LLC,                            )
16                                              )
           Defendants.                          )
17                                              )
18

19         The Court has read and considered the parties’ Stipulation to an Order
20   dismissing this action without prejudice to refiling, and for good cause shown,
21         IT IS HEREBY ORDERED that:
22         1.     The Complaint in the above-captioned action be and hereby is
23   dismissed without prejudice, each party to bear its own costs and attorneys’ fees
24   (provided, however, that the foregoing is without prejudice to Defendants’ right to
25   claim in a re-filed action the costs and attorneys’ fees incurred in this action), to
26   Plaintiff’s filing of the Complaint attached to the parties’ Stipulation as Exhibit 1,
27   within ten days of the Order dismissing this action;
28
 1         2.      When filing the new action, Plaintiff is directed to identify the new
 2   action as identical and related to this action.
 3         3.      When filing the new action, Plaintiff shall concurrently provide
 4   Defendants’ respective counsel by e-mail with a copy of the Complaint in the new
 5   action, which shall constitute service of the Complaint and start the time for
 6   Defendants to respond to the Complaint;
 7         4.      In the new action, the parties will be deemed to have conducted their
 8   Federal Rule of Civil Procedure 26(f) conference and may proceed with discovery,
 9   including re-serving the written discovery requests served in this action;
10         5.      Within forty days of Plaintiff’s filing of the new action as above
11   provided:
12                 (a)       Plaintiff and Defendants will provide their respective initial
13         disclosures; and
14                 (b)       Plaintiff and Defendants will submit their Joint Rule 26(f)
15         Report, and for the proposed scheduled dates propose dates sixty days beyond
16         each of the dates proposed in their Joint Rule 26(f) Report (Doc. 31) in this
17         action.
18

19         IT IS SO ORDERED.
20

21   Dated:      6/11/2019

22                                             HO
                                               HON.
                                                ON. ANDRÉ
                                                     ANDRÉ BIROTTE JR.
                                               United States District Judge
23

24

25

26

27

28
